





Exhibit 10.1


                                        




















HINES GLOBAL INCOME TRUST, INC.
UP TO $2,500,000,000 OF COMMON STOCK
CLASS T SHARES AND CLASS I SHARES
SELECTED DEALER AGREEMENT


December 13, 2018














 

--------------------------------------------------------------------------------


 




SELECTED DEALER AGREEMENT






Ameriprise Financial Services, Inc.
369 Ameriprise Financial Center
Minneapolis, MN 55474


Ladies and Gentlemen:
Each of Hines Global Income Trust, Inc., a Maryland corporation (the “Company”),
Hines Securities, Inc., a Delaware Corporation (the “Dealer Manager”) and Hines
Global REIT II Advisors LP, a Texas limited partnership (the “Advisor”), hereby
confirms its agreement with Ameriprise Financial Services, Inc., a Delaware
corporation (“Ameriprise”), as follows:
1.Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth the
understandings and agreements whereby Ameriprise will offer and sell on a best
efforts basis for the account of the Company, Class T shares (“Class T Shares”)
and Class I shares (“Class I Shares” and together with the Class T Shares, the
“Shares”) of the Company’s common stock (the “Common Stock”), par value $0.001
per share, registered pursuant to the Registration Statement (as defined below)
at the per share price set forth in the Registration Statement from time to time
(subject to certain volume and other discounts described therein) (the
“Offering”), which Offering is the Company’s second public offering and includes
Shares being offered pursuant to the Company’s distribution reinvestment plan
(the “DRIP”). Ameriprise only will offer and sell Class I Shares to its
officers, directors, employees, and registered representatives of Ameriprise or
its affiliates, including immediate family members of such persons. The Shares
are more fully described in the Registration Statement.
Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.
2.Representations and Warranties of the Company, the Dealer Manager and the
Advisor.
The Company, the Dealer Manager and the Advisor (collectively, the “Issuer
Entities”), jointly and severally, represent, warrant and covenant with
Ameriprise for Ameriprise’s benefit that, as of the date hereof and at all times
during the term of this Agreement:
(a)    Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an effective registration
statement on Form S-11 (File No. 333-220046), for the registration of up to
$2,500,000,000 in Class T, Class S, Class D and Class I shares of Common Stock
under the Securities Act of 1933, as amended (the “Securities Act”) and the
regulations thereunder (the “Regulations”). The registration statement, as
amended, and the prospectus, as amended or supplemented, on file with the
Commission at the Effective Date (as defined below) of the registration
statement (including financial statements, exhibits and all other documents
related thereto filed as a part thereof or incorporated therein), and any
registration statement filed under Rule 462(b) of the Securities Act, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Registration Statement is amended by a
post-effective amendment, the term “Registration Statement” shall, from and
after the declaration of effectiveness of such post-effective amendment, refer
to the Registration Statement as so amended and the term “Prospectus” shall
refer to the Prospectus as so amended or supplemented to


2

--------------------------------------------------------------------------------

 


date, and if any Prospectus filed by the Company pursuant to Rule 424(b) or
424(c) of the Regulations shall differ from the Prospectus on file at the time
the Registration Statement or any post-effective amendment shall become
effective, the term “Prospectus” shall refer to the Prospectus filed pursuant to
either Rule 424(b) or 424(c) from and after the date on which it shall have been
filed with the Commission. Further, if a separate registration statement is
filed and becomes effective with respect solely to the DRIP (a “DRIP
Registration Statement”), the term “Registration Statement” shall refer to such
DRIP Registration Statement from and after the declaration of effectiveness of
such DRIP Registration Statement, as such registration statement may be amended
or supplemented from time to time. If a separate prospectus is filed and becomes
effective with respect solely to the DRIP (a “DRIP Prospectus”), the term
“Prospectus” shall refer to such DRIP Prospectus from and after the declaration
of effectiveness of such DRIP Prospectus, as such prospectus may be amended or
supplemented from time to time.
(b)    Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and the Shares have been registered or qualified for sale under the
respective securities laws of such jurisdictions as indicated in the Blue Sky
Memorandum (defined in Section 4(d) herein), as updated from time to time
pursuant to the terms of Section 4(d). Neither the Commission nor any state
securities authority has issued any order preventing or suspending the use of
any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.
(c)    The Company. The Company has been duly incorporated and validly exists as
a corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.


3

--------------------------------------------------------------------------------

 


(d)    The Shares. The Shares, when issued, will be duly and validly issued, and
upon payment therefor, will be fully paid and non-assessable and will conform in
all material respects to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the obligations of the
Company solely by reason of being such a holder; such Shares are not subject to
the preemptive rights of any stockholder of the Company; and all corporate
action required to be taken for the authorization, issuance and sale of such
Shares has been validly and sufficiently taken. All shares of the Company’s
issued and outstanding capital stock have been duly authorized and validly
issued and are fully paid and non‑assessable; none of the outstanding shares of
capital stock of the Company were issued in violation of the preemptive or other
similar rights of any stockholder of the Company.
(e)    Capitalization. The authorized capital stock of the Company conforms in
all material respects to the description thereof contained in the Prospectus
under the caption “Description of Capital Stock.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.
(f)    Violations. No Issuer Entity or any respective subsidiary thereof is (i)
in violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property, except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager, the
Advisor and the Company (the “Dealer Manager Agreement”), the Selected Dealer
Agreements between the Dealer Manager and, with the exception of Ameriprise,
each of the selected dealers soliciting subscriptions for shares of Common Stock
pursuant to the Offering (collectively, the “Selected Dealer Agreements”) and
the Amended and Restated Advisory Agreement between the Company, the Advisor and
Hines Global REIT II Properties LP (the “Advisory Agreement”) and the
consummation of the transactions contemplated herein and therein (including the
issuance and sale of the Shares and the use of the proceeds from the sale of the
Shares as described in the Prospectus under the caption “Estimated Use of
Proceeds”) and compliance by the Issuer Entities with their obligations
hereunder and thereunder do not and will not, whether with or without the giving
of notice or passage of time or both, conflict with or constitute a breach of,
default or Repayment Event (as defined below) under any of the Agreements and
Instruments, or result in the creation or imposition of any Lien (as defined
below) upon any property or assets of any Issuer Entity or any respective
subsidiary thereof (except for such conflicts, breaches, defaults or Repayment
Events or Liens that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect) nor will such action result in any
violation of the provisions of the charter or bylaws (or similar document) of
any Issuer Entity or any respective subsidiary thereof; or any applicable law,
rule, regulation, or governmental or court judgment, order, writ or decree of
any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Issuer Entities or any of their properties, except
for such violations that would not reasonably be expected to have a Material
Adverse Effect. As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right


4

--------------------------------------------------------------------------------

 


to require the repurchase, redemption or repayment of all or a portion of such
indebtedness by an Issuer Entity or any respective subsidiary thereof. “Lien”
means any mortgage, deed of trust, lien, pledge, encumbrance, charge or security
interest in or on any asset.
(g)    Financial Statements. The consolidated financial statements of the
Company and the financial statements of each entity acquired by the Company
(each, an “Acquired Entity”), including the schedules and notes thereto, which
have been filed as part of the Registration Statement and those included in the
Prospectus present fairly in all material respects the financial position of the
Company, its consolidated subsidiaries and each such Acquired Entity, as
applicable, as of the date indicated and the results of its operations,
stockholders’ equity and cash flows of the Company, and its consolidated
subsidiaries and each such Acquired Entity, as applicable, for the periods
specified; said financial statements have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis or, if
such entity is a foreign entity, such other accounting principles applicable to
such foreign entity, (except as may be expressly stated in the related notes
thereto) and comply with the requirements of Regulation S-X promulgated by the
Commission. Deloitte & Touche LLP, or such other independent accounting firm
that the Company may engage from time to time, whose report is filed with the
Commission as a part of the Registration Statement, is, with respect to the
Company and its subsidiaries, an independent accounting firm as required by the
Securities Act and the Regulations and have been registered with the Public
Company Accounting Oversight Board. The selected financial data and the summary
financial information included in the Prospectus present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Registration Statement. The pro
forma financial statements and the related notes thereto included in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.
(h)    Reserved.
(i)    No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, (c) there has not been any material increase in the
long-term indebtedness of the Company and (d) except for regular distributions
on the Common Stock paid in cash or reinvested in DRIP Shares, there has been no
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.
(j)    Investment Company Act. The Company is not, will not become by virtue of
the transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the Prospectus, and does not intend to
conduct its business so as to be, an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940.


5

--------------------------------------------------------------------------------

 


(k)    Authorization of Agreements. This Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement between the
Company, the Dealer Manager, and the Advisor, as applicable, have been duly and
validly authorized, executed and delivered by the Company, the Dealer Manager,
and the Advisor, as applicable, and constitute valid, binding and enforceable
agreements of the Company, the Dealer Manager, and the Advisor, as applicable,
except to the extent that (i) enforceability may be limited by (x) the effect of
bankruptcy, insolvency or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally; or (y) the effect of general
principles or equity; or (ii) the enforceability of the indemnity and/or
contribution provisions contained in the Dealer Manager Agreement, the Selected
Dealer Agreements, the Advisory Agreement, and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws and/or the Statement
of Policy Regarding Real Estate Investment Trusts, as reviewed and adopted by
membership of the North American Securities Administrators Association (the
“NASAA Guidelines”).
(l)    The Advisor. The Advisor has been duly formed and validly exists as a
limited partnership in good standing under the laws of the State of Texas with
full power and authority to conduct the business in which it is engaged as
described in the Prospectus. The Advisor is duly qualified to do business as a
foreign limited partnership and is in good standing in each other jurisdiction
in which it owns or leases property of a nature, or transacts business of a
type, that would make such qualification necessary, except where the failure to
be so qualified or in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(m)    The Dealer Manager. The Dealer Manager has been duly incorporated and
validly exists as a corporation in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Dealer Manager is duly qualified to
do business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(n)    Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.
(o)    Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ended December 31, 2015, the
Company has been organized in conformity with the requirements for qualification
as a real estate investment trust under the Code and its actual method of
operation and proposed method of operation as described in the Prospectus has
enabled it to meet the requirements for qualification and taxation as a real
estate investment trust under the Code commencing with its taxable year ended
December 31, 2015.
(p)    Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.
(q)    Sales Material. All advertising and supplemental sales literature
prepared or approved by the Company or any of its affiliates (whether designated
solely for broker-dealer use or otherwise) to be used or delivered by the
Company or any of its affiliates or Ameriprise in connection with the Offering
of the Shares will not contain an untrue statement of material fact or omit to
state a material fact required to be


6

--------------------------------------------------------------------------------

 


stated therein, in light of the circumstances under which they were made and
when read in conjunction with the Prospectus, not misleading. Furthermore, all
such advertising and supplemental sales literature has, or will have, received
all required regulatory approval, which may include but is not limited to, the
approval of the Commission, the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and state securities agencies, as applicable. Any required consent and
authorization has been obtained for the use of any trademark or service mark in
any sales literature or advertising delivered by the Company to Ameriprise or
approved by the Company for use by Ameriprise and, to the Company’s knowledge,
its use does not constitute the unlicensed use of intellectual property.
(r)    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) and each other
entity in which the Company holds a direct or indirect ownership interest that
is material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non‑assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. None of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary. The only direct
subsidiaries of the Company as of the date of the Registration Statement or the
most recent post-effective amendment to the Registration Statement, as
applicable, are the subsidiaries listed on Exhibit 21 to the Registration
Statement or such post-effective amendment to the Registration Statement.
(s)    No Pending Action. Except as disclosed in the Registration Statement,
there is no action, suit or proceeding pending, or, to the knowledge of the
Company, threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof which is required to be disclosed in the
Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated by this
Agreement. The aggregate of all pending legal or governmental proceedings to
which any Issuer Entity or any respective subsidiary thereof is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect or materially adversely affect other properties or
assets of any Issuer Entity or any respective subsidiary thereof.
(t)    Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any


7

--------------------------------------------------------------------------------

 


of its subsidiaries therein, and which infringement or conflict (if the subject
of any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(u)    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under this Agreement, the Dealer
Manager Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the rules
of FINRA, including NASD rules, or as may be required under the securities laws
of the states and jurisdictions indicated in the Blue Sky Memorandum (defined in
Section 4(d) of this Agreement), as updated from time to time.
(v)    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them, other than
filings as are required by the securities laws of certain jurisdictions in which
the Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses. All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.
(w)    Partnership Agreements. Each of the partnership agreements, declarations
of trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
constitutes the valid and binding agreement of the Company or such subsidiary,
as the case may be, enforceable in accordance with its terms, except as (i) the
enforcement thereof may be limited by (A) the effect of bankruptcy, insolvency
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) the effect of general principles of equity,
or (ii) the enforcement of the indemnity and/or contribution provisions
contained in such agreements may be limited under applicable securities laws
and/or the NASAA Guidelines, and the execution, delivery and performance of such
agreements did not, at the time of execution and delivery, and does not
constitute a breach of or default under the charter or bylaws, partnership
agreement, declaration of trust or trust agreement, or limited liability company
agreement (or other similar agreement), as the case may be, of the Company or
any of its subsidiaries or any of the Agreements and Instruments or any law,
administrative regulation or administrative or court order or decree.
(x)    Properties. Except as otherwise disclosed in the Prospectus: (i) the
Company and its subsidiaries have good and insurable or good, valid and, with
respect to U.S. properties, insurable title (either in fee simple or pursuant to
a valid leasehold interest) to all properties and assets described in the
Prospectus as being owned or leased, as the case may be, by them and to all
properties reflected in the Company’s most recent consolidated financial
statements included in the Prospectus, and neither the Company nor any of its
subsidiaries has received notice of any claim that has been or may be asserted
by anyone adverse to the rights of the Company or any subsidiary with respect to
any such properties or assets (or any such lease) or affecting or questioning
the rights of the Company or any such subsidiary to the continued ownership,
lease, possession


8

--------------------------------------------------------------------------------

 


or occupancy of such property or assets, except for such claims that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (ii) there are no Liens, claims or restrictions on or affecting
the properties and assets of the Company or any of its subsidiaries which would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; (iii) no person or entity, including, without limitation, any
tenant under any of the leases pursuant to which the Company or any of its
subsidiaries leases (as lessor) any of its properties (whether directly or
indirectly through other partnerships, limited liability companies, business
trusts, joint ventures or otherwise) has an option or right of first refusal or
any other right to purchase any of such properties, except for such options,
rights of first refusal or other rights to purchase which, individually or in
the aggregate, are not expected to have a Material Adverse Effect; (iv) to the
Company’s knowledge, each of the properties of the Company or any of its
subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company’s
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current operations on such
property in sufficient quantities for such operations, except where the failure
to have such public utilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (vi) to the knowledge
of the Company, each of the properties of the Company or any of its subsidiaries
complies with all applicable codes and zoning and subdivision laws and
regulations, except for such failures to comply which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(vii) all of the leases under which the Company or any of its subsidiaries holds
or uses any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (viii) to the knowledge of the Company, there is no
pending or threatened condemnation, zoning change, or other proceeding or action
that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(y)     Insurance. The Company and/or its subsidiaries have title insurance on
all U.S. real property and improvements described in the Prospectus as being
owned or leased under a ground lease, as the case may be, by them and to all
U.S. real property and improvements reflected in the Company’s most recent
consolidated financial statements included in the Prospectus in an amount at
least equal to the original purchase price paid to the sellers of such property,
except as otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder. With respect
to all non-U.S. real property described in the Prospectus as being owned or
leased by the Company’s subsidiaries, each such subsidiary has received a title
opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such properties


9

--------------------------------------------------------------------------------

 


in fee simple or valid leasehold estate or its respective equivalent, as the
case may be, vested in the applicable subsidiary. Each property described in the
Prospectus is insured by special form coverage hazard and casualty insurance
carried by either the tenant or the Company and its subsidiaries in amounts and
on such terms as are customarily carried by owners or lessors of properties
similar to those owned by the Company and its subsidiaries (in the markets in
which the Company’s and subsidiaries’ respective properties are located), and
the Company and its subsidiaries carry comprehensive general liability insurance
and such other insurance as is customarily carried by owners of properties
similar to those owned by the Company and its subsidiaries in amounts and on
such terms as are customarily carried by owners of properties similar to those
owned by the Company and its subsidiaries (in the markets in which the Company’s
and its subsidiaries’ respective properties are located) and the Company or one
of its subsidiaries is named as an additional insured and/or loss payee, as
applicable, on all policies (except workers’ compensation) required under the
leases for such properties.
(z)    Environmental Matters. Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below)except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (ii)
neither the Company, nor any of its subsidiaries has caused or suffered to exist
or occur any Release (as defined below) of any Contaminant into the Environment
in violation of any applicable Environmental Law, except for such violations
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect; (iii) neither the Company nor any of its subsidiaries
is aware of any notice from any governmental body claiming any violation of any
Environmental Laws or requiring or calling for any work, repairs, construction,
alterations, removal or remedial action or installation by the Company or any of
its subsidiaries on or in connection with such real property or improvements,
whether in connection with the presence of asbestos-containing materials or mold
in such properties or otherwise, except for any violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or any such work, repairs, construction, alterations, removal or
remedial action or installation, if required or called for, which would not
result in the incurrence of liabilities by the Company, which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, nor is the Company aware of any information which may serve as the basis
for any such notice that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iv) neither the Company nor any of
its subsidiaries has caused or suffered to exist or occur any environmental
condition on any of the properties or improvements of the Company or any of its
subsidiaries that could reasonably be expected to give rise to the imposition of
any Lien under any Environmental Laws except such Liens which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (v) to the Company’s knowledge, no real property or improvements
owned or leased by the Company or any of its subsidiaries is being used or has
been used for manufacturing or for any other operations that involve or involved
the use, handling, transportation, storage, treatment or disposal of any
Contaminant, where such operations require or required permits or are or were
otherwise regulated pursuant to the Environmental Laws and where such permits
have not been or were not obtained or such regulations are not being or were not
complied with, except in all instances where any failure to obtain a permit or
comply with any regulation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Contaminant” means
any pollutant, hazardous substance, toxic substance, hazardous waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, lead, pesticides or regulated radioactive
materials or any constituent of any such substance or waste, as identified or
regulated under any Environmental Law. “Environmental Laws” means the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et
seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean Water Act,


10

--------------------------------------------------------------------------------

 


33 U.S.C. 1251, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et
seq., the Occupational Safety and Health Act, 29 U.S.C. 651, et seq., and all
other federal, state and local laws, ordinances, regulations, rules, orders,
decisions and permits, which are directed at the protection of human health or
the Environment. “Environment” means any surface water, drinking water, ground
water, land surface, subsurface strata, river sediment, buildings, structures,
and ambient air. “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of any Contaminant into the Environment, including, without
limitation, the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Contaminant or any release,
emission or discharge as those terms are defined or used in any applicable
Environmental Law.
(aa)    Registration Rights. Other than the Company, and except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the Securities Act, or
included in the Offering contemplated hereby.
(bb)    Finders’ Fees. Neither the Company nor any affiliate thereof has
received or is entitled to receive, directly or indirectly, a finder’s fee or
similar fee from any person other than that as described in the Prospectus in
connection with the acquisition, or the commitment for the acquisition, of the
Properties by the Company.
(cc)    Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.
(dd)    Internal Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and that
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective as of December 31, 2017 and the Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements included or incorporated by
reference in the Registration Statement, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
(ee)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of June 30, 2018.


11

--------------------------------------------------------------------------------

 


(ff)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
(gg)    No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.
(hh)    Dealer Manager and Advisor Insurance. Each of the Dealer Manager and the
Advisor are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged and which each of them deems adequate. All
policies of insurance insuring the Dealer Manager and the Advisor or each of
their respective businesses, assets, employees, officers and trustees, including
their respective errors and omissions insurance policies, are in full force and
effect and the Dealer Manager and the Advisor are in compliance with the terms
of their respective policies in all material respects. There are no claims by
the Dealer Manager or the Advisor under any such policy as to which any
insurance company is denying liability or defending under a reservation of
rights clause. Neither the Dealer Manager nor the Advisor has been refused any
insurance coverage sought or applied for. Neither the Dealer Manager nor the
Advisor has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain new insurance
coverage to replace the existing insurance coverage in amounts and on such terms
as it deems necessary to continue its business at a cost that would not have a
material adverse effect on, or material adverse change in, the general affairs,
business, operations, condition (financial or otherwise) or results of
operations of the Dealer Manager and the Advisor, taken as a whole, whether or
not arising in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement and the Prospectus and provided,
that, such insurance coverage is available to the Dealer Manager and the Advisor
on commercially reasonable terms.
(ii)    Financial Resources. Each of the Dealer Manager and the Advisor has the
financial resources available to it that it deems necessary for the performance
of its respective services and obligations as contemplated in the Registration
Statement, the Prospectus and under this Agreement, the Dealer Manager
Agreement, and the Advisory Agreement.
(jj)     Transactions effectuated by the Advisor are executed in accordance with
its management’s general or specific authorization under the Advisory Agreement,
and access by the Advisor to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization under the
Advisory Agreement.
(kk)    Valuation: General. The Company shall value its shares consistent with
FINRA requirements and this Section 2(kk), and shall disclose such value in the
Registration Statement, Form 10-K, Form 10-Q and/or in a Form 8-K (collectively
referred to as “SEC Disclosure Documents”) filed with


12

--------------------------------------------------------------------------------

 


the Commission and in the Annual Report sent to investors in accordance with
regulatory requirements. At a minimum, the Company shall provide a per share
value based on the fair value of the Company’s assets less liabilities under
market conditions existing as of the date of valuation, referred to as Net Asset
Value (“NAV”), and assuming the allocation of the resulting NAV among the
Company’s common shareholders, to arrive at a Net Asset Value Per Share (“Per
Share NAV”). Notwithstanding that generally accepted accounting principles of
the Financial Accounting Standards Board (“GAAP”) generally require the fair
value of real estate to reflect the price received to sell an asset in an
orderly transaction between market participants at the measurement date and not
on an ongoing basis, the NAV shall be determined in a manner consistent with the
methods and principles used to determine fair value under GAAP, primarily as set
forth in ASC 820, and the international financial reporting standards of the
International Accounting Standards Board (as applicable), and consistent with
the methodology set forth in Exhibit A to this Agreement. The Board of Directors
of the Company has appointed a committee comprised of a majority of independent
directors of the Company that will be responsible for oversight of the valuation
process (“Valuation Committee”), subject to the final approval of the Company’s
Board of Directors.
Independent Valuation Firm. The Company, with the approval of the Board of
Directors, including the Valuation Committee, shall engage one or more
independent third-party firms (each an “Independent Valuation Firm” and
collectively, the “Independent Valuation Firms”) for valuation purposes,
provided, however, the Company will discuss in advance with and thereafter
notify Ameriprise in writing prior to the engagement of an Independent Valuation
Firm. However, for the avoidance of doubt, the engagement of the Independent
Valuation Firms shall be the sole responsibility of the Company and the Company
shall have the sole discretion to select the Independent Valuation Firms to
perform the valuation.


Independent Valuations. The valuation shall be determined by the Independent
Valuation Firm or shall be determined by the Company; provided that if it is
determined by the Company, the Company shall receive a conclusion from the
Independent Valuation Firm with respect to the reasonableness of the valuation.
The valuation shall be determined on a monthly basis as described in the
Prospectus and shall be disclosed in a supplement to the Prospectus generally
within fifteen (15) calendar days following the last calendar day of each month.


The Company shall obtain a new appraisal of each real estate property
approximately once every twelve (12) calendar months. The acquisition cost of
newly acquired properties may serve as their value for purposes of calculating
the Company’s NAV for a period of up to one year following their acquisition,
and thereafter will be part of the appraisal cycle. All appraisals shall be
conducted utilizing recognized industry standards prescribed by the Uniform
Standards of Professional Appraisal Practice (“USPAP”) or the similar industry
standard for the country where the property appraisal is conducted, and the
Independent Valuation Firm will assign a discrete value for each such property
pursuant to the methodology set forth in Exhibit A. All appraisals shall be
conducted by appraisers possessing a Member Appraisal Institute (“MAI”) or
similar designation or, for international appraisals, a public certified expert
for real estate valuations, qualified to perform and oversee the appraisal work
of the scope and nature described on Exhibit A. All appraisals shall be
conducted on the basis of one or more of the discounted cash flow approach, the
income capitalization approach, the sales comparison approach, or the cost
approach, using whichever approaches and timing assumptions as are deemed the
most appropriate by the Independent Valuation Firm based on the highest and best
use of the properties being appraised, which method(s) shall be disclosed in the
Company’s SEC Disclosure Documents.




13

--------------------------------------------------------------------------------

 


Reports. For all valuations, the Company will obtain from the Independent
Valuation Firm a written report, which shall set forth a summary analysis of the
Independent Valuation Firm’s process and methodology undertaken in the
valuation, a description of the scope of the reviews performed and any
limitations thereto, the data and assumptions used for the review, the
applicable industry standards used for the valuation, any other matters related
to the valuation analysis and a conclusion as to a reasonable range of NAV and
Per Share NAV.


Upon Ameriprise’s request and subject to Ameriprise’s execution and delivery to
the Company and the Independent Valuation Firm of an access and confidentiality
agreement, substantially consistent with the form attached hereto as Exhibit B,
as part of Ameriprise’s on-going due diligence review of the Company, the
Company will provide Ameriprise with access to supporting materials related to
the Independent Valuation report, which includes, but may not be limited to, the
data and assumptions used for the review and the appraisals of each of the real
estate properties.


For the avoidance of doubt, the final determination of the NAV and Per Share NAV
shall be the sole responsibility of the Company. To the extent a valuation
provided by the Independent Valuation Firm is different from the valuation
disclosed by the Company, the Company will provide an explanation in its SEC
Disclosure Documents.


In addition, following the final determination and disclosure of the NAV and Per
Share NAV by the Company, if requested by Ameriprise, the Company will send a
copy of the Independent Valuation Firm’s report to Ameriprise and schedule a
reasonable number of meetings or teleconferences with the Independent Valuation
Firm so that Ameriprise may perform its on-going due diligence review of
Company.


Disclosure. A valuation will be reported in the SEC Disclosure Documents filed
with the Commission and in the Annual Report sent to investors with sufficient
narrative disclosure to meet FINRA regulatory requirements and in a clear and
concise manner so as to be understood by the average investor. In addition, if
the Company has knowledge of a material impairment or appreciation, or a
material other-than-temporary change in the value of any real property or real
estate-related asset which would result in a material change in the NAV or Per
Share NAV, then the Company shall consider such change prior to the issuance of
a valuation and shall otherwise file such SEC Disclosure Documents as required.


In addition to and in conjunction with the terms set forth in this Section
2(kk), pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree that the
Company shall make specified disclosures as to the value of the Shares in each
annual report distributed to investors pursuant to Section 13(a) or 15(d) of the
Exchange Act, specifically: (i) a per share estimated value of the Shares,
developed in a manner reasonably designed to ensure it is reliable; (ii) an
explanation of the method by which the value was developed; and (iii) the date
of the valuation.


In addition to and in conjunction with the terms set forth in this Section
2(kk), pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree that the
Company shall disclose in each annual report filed pursuant to Section 13(a) or
15(d) of the Exchange Act, a per share estimated value: (i) based on the
valuations of the assets and liabilities of the Company performed at least
annually by, or with the material assistance or confirmation of, a third-party
valuation expert or service; (ii) derived from a methodology that conforms to
standard industry practice; and (iii) accompanied by a written opinion or report
by the Company, delivered at least annually, that explains the scope of the
review, the valuation methodology used and the basis for the reported value.




14

--------------------------------------------------------------------------------

 


Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of Per Share NAV on its account statements, on the basis
of the due diligence review of the valuation materials and the Independent
Valuation Firm’s report. Following the Company’s disclosure of the valuation in
the SEC Disclosure Documents, and subject to the fair disclosure requirements of
Regulation FD and to the provisions of any non-disclosure agreement between
Ameriprise and the Independent Valuation Firm, nothing shall preclude Ameriprise
from providing the name of the Independent Valuation Firm and/or a summary of
its review to its clients and/or its financial advisors. In addition,
notwithstanding anything to the contrary in this Section 2(kk), the Company
acknowledges and agrees that it shall cooperate with, provide access to, and
afford sufficient time in advance for Ameriprise to conduct its on-going due
diligence review of the Company from the effective date of this Agreement
through the date of a merger, listing of its shares on an exchange or other
similar significant event.


Policies and Certification. The Company has designed and implemented policies
reasonably designed to ensure compliance with this Section 2(kk), and has
provided Ameriprise with a copy of those policies. If the Company materially
changes such policies, the Company shall promptly provide written notice to
Ameriprise. In addition, the Company will briefly describe its valuation
policies, including the role and responsibilities of an Independent Valuation
Firm, in its Form S-11, amendments thereto or other offering materials filed
with the Commission.


(ll)    Disclosure of Funds from Operations. The Company will include, in each
report on Form 10-K or Form 10-Q filed with the Commission, the following
performance measures: Funds From Operations using the definition and protocols
established by the National Association of Real Estate Investment Trusts, as
amended from time-to-time. The Company has designed and implemented policies
reasonably designed to ensure compliance with this Section 2(ll), and has
provided Ameriprise with a copy of those policies. In no event will the Company
materially change such policies without prior written notice to Ameriprise.


    3.    Sale of Shares.
(a)    Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.
The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”).
(i)    Persons desiring to purchase Shares are required to (A) deliver to
Ameriprise a check or funds in an amount equal to the per share purchase price
disclosed from time to time in the Registration Statement or Prospectus per
Class T Share or Class I Share, as applicable, payable to Ameriprise, or (B)
authorize a debit of such amount to the account such purchaser maintains with
Ameriprise.


15

--------------------------------------------------------------------------------

 


(ii)    An order form as mutually agreed upon by Ameriprise and the Company
substantially similar to the form of subscription agreement attached to the
Prospectus (each an “Order Form”) must be completed and submitted to the Company
for all investors. The Dealer Manager and American Enterprise Investment
Services, Inc. (“AEIS”), an affiliate of Ameriprise, are parties to that certain
Alternative Investment Product Networking Services Agreement, dated March 23,
2012, as amended (the “AIP Networking Agreement”), pursuant to which the
broker-controlled accounts of Ameriprise’s customers that invest in the Company
will be processed and serviced. The parties acknowledge that any receipt by
Ameriprise of payments for subscriptions for Shares shall be effected solely as
an administrative convenience, and such receipt of payments shall not be deemed
to constitute acceptance of Orders to purchase Shares or sales of Shares by the
Company.
All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. The Company will accept or reject
Orders on a monthly basis in accordance with the procedures described in the
section of the Prospectus titled, “Plan of Distribution—The Subscription Process
and Admission of Stockholders.” If the Company elects to reject such Order,
within 10 business days after such rejection, it will notify the purchaser and
Ameriprise of such fact and cause the return of such purchaser’s funds submitted
with such application. If Ameriprise receives no notice of rejection within the
foregoing time limits, the Order shall be deemed accepted. Ameriprise agrees to
make every reasonable effort to determine that the purchase of Shares is a
suitable and appropriate investment for each potential purchaser of Shares based
on information provided by such purchaser regarding, among other things, such
purchaser’s age, investment experience, financial situation and investment
objectives. Ameriprise agrees to maintain copies of the Orders received from
investors and of the other information obtained from investors, including the
Order Forms, for a minimum of 6 years from the date of sale and will make such
information available to the Company upon request by the Company.
(a)    Closing Dates and Delivery of Shares. In no event shall a sale of Shares
to an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by the AIP Networking Agreement, Section 12 of the Dealer Manager
Agreement and as otherwise set forth in this Agreement. Shares will be issued as
described in the Prospectus. Share issuance dates for purchases made pursuant to
the DRIP will be as set forth in the DRIP.
(b)    Dealers. The Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise, a member in good standing of FINRA. The
Issuer Entities and affiliates thereof agree to participate in Ameriprise’s
marketing efforts to the extent that Ameriprise may reasonably request and,
without limiting the generality of the foregoing, agree to visit Ameriprise’s
offices as Ameriprise may reasonably request.
(c)    Compensation. In consideration for Ameriprise’s execution of this
Agreement, and for the performance of Ameriprise’s obligations hereunder, the
Dealer Manager agrees to pay or cause to be paid to Ameriprise a selling
commission (the “Selling Commission”) of two percent (2.00%) of the price of
each Class T Share (except for Shares sold pursuant to the DRIP) sold by
Ameriprise; provided, however, that the Selling Commission shall be reduced with
respect to volume sales of Class T Shares as set forth in the “Plan of
Distribution” section of the Prospectus and in the table below. In the case of
such volume sales to qualifying purchasers, on orders of $150,000 or more of
Class T Shares, the Selling Commission payable to Ameriprise shall be reduced by
the amount of the Share purchase price discount. In the case of such volume
sales to qualifying purchasers, Ameriprise’s Selling Commission shall be reduced
for each


16

--------------------------------------------------------------------------------

 


incremental Share purchase by such qualifying purchasers where Ameriprise serves
as the selected dealer for such purchase, in the total volume ranges set forth
in the table below. Such reduced Share price will not affect the amount received
by the Company for investment. The following table sets forth the reduced
Selling Commission payable to Ameriprise in connection with volume discounts,
which table may be updated from time to time in the Prospectus:


Investment Amount
Upfront Selling Commissions Payable to Ameriprise as a % of Gross Offering
Proceeds from the Sale of Class T Shares
Up to $149,999.99
2.00
%
$150,000 to $499,999.99
1.50
%
$500,000 to $999,999.99
1.00
%
$1,000,000 and up
0.50
%



For purposes of determining investors eligible for volume discounts, investments
made by accounts with the same primary account holder, as determined by the
account taxpayer identification number, may be combined. This includes
individual accounts and joint accounts that have the same primary holder as an
individual account. Investments made through individual retirement accounts may
also be combined with accounts that have the same taxpayer identification number
as the beneficiary of the individual retirement account. In addition, purchases
by an individual investor and his or her spouse living in the same household may
also be combined as a single purchase for purposes of determining the applicable
volume discount. In the event Orders are combined, the commission payable with
respect to the subsequent purchase of Class T Shares will equal the Selling
Commission per share which would have been payable in accordance with the table
set forth above if all purchases had been made simultaneously. If an investor
qualifies for a volume discount as the result of multiple purchases of Class T
Shares, the investor will receive the benefit of the applicable volume discount
for the individual purchase which qualified the investor for the volume
discount, but the investor will not be entitled to the benefit for prior
purchases.  Any reduction of the two percent (2.00%) Selling Commission
otherwise payable to Ameriprise with respect to the sale of Class T Shares will
be credited to the purchaser as additional Class T Shares. Unless Ameriprise, on
behalf of purchasers, indicates that Orders are to be combined and provide all
other requested information, the Company will not be held responsible for
failing to combine Orders properly.


Purchasers may submit requests in writing to Ameriprise to aggregate
subscriptions, as part of a combined order for purposes of determining the
number of Class T Shares purchased and the applicable volume discount, provided
that any such request must be submitted by Ameriprise to the Dealer Manager
simultaneously with the subscription for shares to which the discount is to
relate. Ameriprise may make the request to the Dealer Manager on behalf of
Ameriprise investors; provided, that, approval of any such volume discounts for
combined purchases shall be at the sole discretion of the Dealer Manager and any
such discount shall be prorated among the individual subscriptions that were
combined for the purchase.


The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker dealers that are members of FINRA, which the Company refers to
as selected dealers, to sell the Shares. Except as provided in the Selected
Dealer Agreements, the Dealer Manager will reallow to the selected dealers all
of the Selling Commissions attributable to such selected dealers.


In addition, the Dealer Manager will receive, and the Dealer Manager shall
reallow or advance to Ameriprise, annual distribution and stockholder servicing
fees (the “Distribution and Stockholder Servicing Fees”) of one percent (1.00%)
of the aggregate NAV of the outstanding Class T Shares sold by


17

--------------------------------------------------------------------------------

 


Ameriprise; provided however, that the sum of the Selling Commission and the
Distribution and Stockholder Servicing Fees to be reallowed to Ameriprise will
not exceed a total of five percent (5.00%) of gross proceeds from the sale of
such Class T Shares. The Distribution and Stockholder Servicing Fees will be
paid monthly in arrears. Notwithstanding the foregoing, if the Dealer Manager is
notified that Ameriprise is no longer the broker dealer of record with respect
to Class T Shares sold by Ameriprise, then Ameriprise’s entitlement to the
Distribution and Stockholder Servicing Fees related to such Class T Shares shall
cease, and Ameriprise shall not receive the Distribution and Stockholder
Servicing Fees for any portion of the month in which Ameriprise is not the
broker dealer of record on the last day of the month; provided, however, if the
change in the broker dealer of record with respect to such Class T Shares is
made in connection with a change in the registration of record for such Class T
Shares on the Company’s books and records (including, but not limited to, a
re-registration due to a sale or a transfer or a change in the form of ownership
of the account), then Ameriprise shall be entitled to a pro rata portion of the
Distribution and Stockholder Servicing Fees related to such Class T Shares for
the portion of the month for which Ameriprise was the broker dealer of record.
Thereafter, such Distribution and Stockholder Servicing Fees may be paid by the
Dealer Manager to the then-current broker dealer of record with respect to the
Class T Shares, if any, if such broker dealer of record has entered into a
Selected Dealer Agreement or other servicing broker dealer agreement with the
Dealer Manager that provides for such payment. If the Dealer Manager is notified
that Ameriprise has become the broker dealer of record with respect to shares of
Common Stock initially sold by a broker dealer other than Ameriprise, then from
and after the date upon which the Dealer Manager determines that Ameriprise is
the broker dealer of record with respect to such Shares, Ameriprise shall be
entitled to any Distribution and Stockholder Servicing Fees payable with respect
to such shares of Common Stock in accordance with the terms of the reallowance
of such Distribution and Stockholder Servicing Fees originally agreed to by the
selected dealer that originally sold such shares. The Company will cease paying
the Distribution and Stockholder Servicing Fees with respect to any Class T
Share at the end of the month in which the Company’s transfer agent, on the
Company’s behalf, determines that the total Selling Commissions, dealer manager
fees and Distribution and Stockholder Servicing Fees paid with respect to such
Class T Shares, held by a stockholder within his or her particular account
equals 8.50% of the gross proceeds from the sale of such Class T Shares or Class
I Shares (including the gross proceeds of any shares issued under the DRIP with
respect thereto). At the end of such month, such Class T Share (and any shares
issued under the DRIP or pursuant to stock dividends with respect thereto) will
convert into a number of Class I Shares (including any fractional shares) with
an equivalent aggregate NAV as such share. In addition, the Company will cease
paying Distribution and Stockholder Servicing Fees with respect to each Class T
Share on the earlier to occur of the following: (i) a listing of the Common
Stock, (ii) the merger or consolidation of the Company with or into another
entity, or the sale or other disposition of all or substantially all of the
Company’s assets or (iii) the date following the completion of the primary
portion of the Offering on which, in the aggregate, underwriting compensation
from all sources in connection with the Offering, including upfront Selling
Commissions, Distribution and Stockholder Servicing Fees and other underwriting
compensation, is equal to 10.0% of the gross proceeds from the Offering. The
Company will further cease paying the Distribution and Stockholder Servicing
Fees on any Class T Share that is redeemed or repurchased, as well as upon the
Company’s dissolution, liquidation or the winding up of its affairs, or a merger
or other extraordinary transaction in which the Company is a party and in which
the Class T Shares, as a class, are exchanged for cash or other securities.
No payment of Selling Commissions or Distribution and Stockholder Servicing Fees
will be made in respect of Orders (or portions thereof) which are rejected by
the Company. As noted in Section 3(a) above, Ameriprise shall transfer to the
Transfer Agent the total amount debited from such investor accounts for the
purchase of Shares, net of the Selling Commission payable to Ameriprise. Selling
Commissions will be payable only with respect to transactions lawful in the
jurisdictions where they occur. Ameriprise affirms that the Dealer Manager’s
liability for Selling Commissions, the Distribution and Stockholder Servicing


18

--------------------------------------------------------------------------------

 


Fees and any other amount payable from the Dealer Manager to Ameriprise is
limited solely to the amount of the Selling Commissions and the Distribution and
Stockholder Servicing Fees received by the Dealer Manager from the Company, and
Ameriprise hereby waives any and all rights to receive payment of Selling
Commissions, Distribution and Stockholder Servicing Fees and any other amount
due to Ameriprise until such time as the Dealer Manager has received from the
Company the Selling Commissions and the Distribution and Stockholder Servicing
Fees from the sale of Shares by Ameriprise. To the extent that the Issuer
Entities continue to charge Ameriprise’s customers Selling Commission,
Distribution and Stockholder Services Fees and any other fees, the Issuer
Entities will make reasonable efforts to ensure that Ameriprise continues to
receive the fees payable to Ameriprise pursuant to this Agreement.
No Selling Commissions or Distribution and Stockholder Servicing Fees shall be
paid to Ameriprise for purchases of Class I Shares. No Selling Commissions shall
be paid to Ameriprise for purchases of Shares made by an investor pursuant to
the DRIP.
Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers, directors and employees of the
Advisor or other affiliates and their immediate family members, to or through
registered investment advisers or a bank acting as a trustee or fiduciary, or
through any other arrangements described in the “Plan of Distribution” section
of the Prospectus, the Company represents that neither it nor any of its
affiliates have offered or sold any Shares pursuant to this Offering, and agrees
that, through the Termination Date, the Company will not offer or sell any
Shares (except for Shares offered pursuant to the DRIP) otherwise than through
the Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as
herein provided, the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, and registered investment advisers as provided in
agreements between the Company and/or the Dealer Manager and registered
investment advisers, except pursuant to arrangements described in the “Plan of
Distribution” section of the Prospectus.
(d)    Calculation of Fees. The Issuer Entities will have sole responsibility,
and will provide the sole basis, for calculating fees for payable to Ameriprise
under this Agreement.
(e)    Finder’s Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Selling Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.
4.Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:
(a)    Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective, (ii)
of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for


19

--------------------------------------------------------------------------------

 


use in connection with the Offering of the Shares for any reason. Each of the
Company and the Dealer Manager will use its best efforts to prevent the issuance
by the Commission of a stop order or a suspension order and if the Commission
shall enter a stop order or suspension order at any time, each of the Company
and the Dealer Manager will use its best efforts to obtain the lifting of such
order at the earliest possible moment. The Company shall not accept any order
for Shares during the effectiveness of any stop order or if the Registration
Statement becomes unavailable for use in connection with the Offering of the
Shares for any reason.
(b)    Registration Statement. Deliver to Ameriprise without charge promptly
after the Registration Statement and each amendment or supplement thereto
becomes effective, such number of copies of the Prospectus (as amended or
supplemented), the Registration Statement and supplements and amendments
thereto, if any (without exhibits), as Ameriprise may reasonably request. Unless
Ameriprise is otherwise notified in writing by the Company; the Company hereby
consents to the use of the Prospectus or any amendment or supplement thereto by
Ameriprise both in connection with the Offering and for such period of time
thereafter as the Prospectus is required to be delivered in connection
therewith.
(c)    “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain
the approval of the Offering by FINRA, and to qualify the Shares for offering
and sale under the securities laws of all 50 states and the District of Columbia
and to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however, the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.
(d)    “Blue Sky” Memorandum. To furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Greenberg Traurig, LLP shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.
(e)    Amendments and Supplements. If during the time when a Prospectus is
required to be delivered under the Securities Act, any event relating to the
Company shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements of the Securities Act or the Regulations, the
Company will forthwith notify Ameriprise pursuant to Section 11, further, the
Company shall prepare and furnish without expense to Ameriprise, a reasonable
number of copies of an amendment or amendments of the Registration Statement or
the Prospectus, or a supplement or supplements to the Prospectus which will
amend or supplement the Registration Statement or Prospectus so that as amended
or supplemented it will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or to make the Registration Statement or
the Prospectus comply with such requirements. During the time when a Prospectus
is required to be delivered under the Securities Act, the Company shall comply
in all material respects with all requirements imposed upon it by the Securities
Act, as from time to time in force,


20

--------------------------------------------------------------------------------

 


including the undertaking contained in the Company’s Registration Statement
pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as necessary
to permit the continuance of sales of the Shares in accordance with the
provisions hereof and the Prospectus.
(a)    Delivery of Periodic Filings. The Company shall include with any
prospectus or “investor kit” delivered to Ameriprise for distribution to
potential investors in connection with the Offering a copy of the Company’s most
recent Annual Report on Form 10-K, a copy of the Company’s most recent Quarterly
Report on Form 10-Q filed with the Commission since such Annual Report on Form
10-K was filed, or any supplement to the Prospectus that contains the material
information from such reports or incorporates such reports by reference.
(a)    Periodic Financial Information. Within one business day following the
date on which there shall be released to the general public interim financial
statement information related to the Company with respect to each of the first
three quarters of any fiscal year or preliminary financial statement information
with respect to any fiscal year, the Company shall furnish such information to
Ameriprise, confirmed in writing, and shall file such information pursuant to
the rules and regulations promulgated under the Securities Act or the Exchange
Act as required thereunder.
(b)    Audited Financial Information. Within one business day following the date
on which there shall be released to the general public financial information
included in or derived from the audited financial statements of the Company for
the preceding fiscal year, the Company shall furnish such information to
Ameriprise, confirmed in writing, and shall file such information pursuant to
the rules and regulations promulgated under the Securities Act or the Exchange
Act as required thereunder.
(c)    Copies of Reports. During the Offering, the Company will provide (which
may be by electronic delivery) Ameriprise with the following:
(i)    as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;
(ii)    as soon as practicable, a copy of every press release issued by the
Company and every material news item and article in respect of the Company or
its affairs released by the Company; and
    (iii)    additional documents and information with respect to the Company
and its affairs as Ameriprise may from time to time reasonably request.
Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.
(d)    Sales Material. The Company will deliver to Ameriprise from time to time,
all advertising and supplemental sales material (whether designated solely for
broker-dealer use or otherwise) proposed to


21

--------------------------------------------------------------------------------

 


be used or delivered in connection with the Offering, prior to the use or
delivery to third parties of such material, and will not so use or deliver, in
connection with the Offering, any such material to Ameriprise’s customers or
registered representatives without Ameriprise’s prior written consent, which
consent, in the case of material required by law, rule or regulation of any
regulatory body including FINRA to be delivered, shall not be unreasonably
withheld or delayed. The Company shall ensure that all advertising and
supplemental sales literature used by Ameriprise will have received all required
regulatory approval, which may include but is not limited to, the Commission,
FINRA and state securities agencies, as applicable, prior to use by Ameriprise.
For the avoidance of doubt, ordinary course communications with the Company’s
stockholders, including without limitation, the delivery of annual and quarterly
reports and financial information, dividend notices, reports of net asset value
and information regarding the tax treatment of distributions and similar matters
shall not be considered advertising and supplemental sales material, unless the
context otherwise requires.
(e)    Use of Proceeds. Apply the proceeds from the sale of Shares substantially
as set forth in the section of the Prospectus entitled “Estimated Use of
Proceeds” and operate the business of the Company in all material respects in
accordance with the descriptions of its business set forth in the Prospectus.
(f)    Prospectus Delivery. Within the time during which a prospectus relating
to the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.
(g)    Financial Statements. Make generally available to its stockholders as
soon as practicable, but not later than the Availability Date, an earnings
statement of the Company (in form complying with the provisions of Rule 158
under the Securities Act) covering a period of 12 months beginning after the
Effective Date but not later than the first day of the Company’s fiscal quarter
next following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).
(n)    Compliance with Exchange Act. Comply with the requirements of the
Exchange Act relating to the Company’s obligation to file and, as applicable,
deliver to its stockholders periodic reports including annual reports on Form
10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.
(o)    Title to Property. The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure


22

--------------------------------------------------------------------------------

 


to possess any such license, permit, zoning exception or approval, consent or
order could not be reasonably likely to cause a Material Adverse Effect.
(p)    Licensing and Compliance. The Company and the Dealer Manager covenant
that any persons employed or retained by them to provide sales support or
wholesaling services in support of Ameriprise or its clients shall be licensed
in accordance with all applicable laws, will comply with all applicable federal
and state securities laws and regulations, and will use only sales literature
approved and authorized by the Company and the Dealer Manager.
(q)    Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager’s wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization,
including but not limited to, FINRA rules and interpretations governing cash and
non-cash compensation, (ii) Ameriprise’s policies governing cash compensation
and non-cash compensation as communicated in writing to the Dealer Manager, with
respect to cash and non-cash payments to Ameriprise and associated persons of
Ameriprise, and (iii) Ameriprise’s wholesaler reimbursement policy as
communicated in writing to the Dealer Manager, as amended from time to time in
Ameriprise’s sole discretion; provided that such policies comply with the rules
and regulations of FINRA and the Dealer Manager is notified in writing of any
changes to such policies.
(r)     Trade Names and Trademarks. No Issuer Entity may use any company name,
trade name, trademark or service mark or logo of Ameriprise or any person or
entity controlling, controlled by, or under common control with Ameriprise
without Ameriprise’s prior written consent.
5.    Covenants of Ameriprise. Ameriprise covenants and agrees with the Company
as follows:
(a)    Prospectus Delivery. Ameriprise confirms that it is familiar with Rule
15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA Guidelines,
relating to the distribution of preliminary and final prospectuses, and confirms
that it has complied and will comply therewith in connection with the Offering
of the Shares contemplated by this Agreement, to the extent applicable.
(b)    Accuracy of Information. No information supplied by Ameriprise
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.
(c)    No Additional Information. Ameriprise will not give any information or
make any representation in connection with the Offering of the Shares other than
that contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company.
(d)    Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 4(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act.
6.    Payment of Expenses.
(a)    Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or if this Agreement is terminated, the Company and/or the
Dealer Manager, as designated in the Prospectus,


23

--------------------------------------------------------------------------------

 


will pay or cause to be paid, in addition to the compensation described in
Section 3(d) (which Ameriprise may retain up to the point of termination unless
this agreement is terminated without any Shares being sold, in which case no
such compensation shall be paid), all fees and expenses incurred in connection
with the formation, qualification and registration of the Company and in
marketing, distributing and processing the Shares under applicable Federal and
state law, and any other fees and expenses actually incurred and directly
related to the Offering and the Company’s other obligations under this
Agreement, including such fees and expenses as: (i) the preparing, printing,
filing and delivering of the Registration Statement (as originally filed and all
amendments thereto) and of the Prospectus and any amendments thereof or
supplements thereto and the preparing and printing of this Agreement and Order
Forms, including the cost of all copies thereof and any financial statements or
exhibits relating to the foregoing supplied to Ameriprise in quantities
reasonably requested by Ameriprise; (ii) the preparing and printing of the
subscription material and related documents and the filing and/or recording of
such certified certificates or other documents necessary to comply with the laws
of the State of Maryland for the formation of a corporation and thereafter for
the continued good standing of the Company; (iii) the issuance and delivery of
the Shares, including any transfer or other taxes payable thereon; (iv) the
qualification or registration of the Shares under state securities or “blue sky”
laws; (v) the filing fees payable to the Commission and to FINRA; (vi) the
preparation and printing of advertising material in connection with and relating
to the Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (vii) the cost and expenses of
counsel and accountants of the Company; and (viii) subject to Section 6(d), and
as mutually agreed upon, Ameriprise’s costs of the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences; and (ix) any other
expenses of issuance and distribution of the Shares.
(b)    Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payment for Ad Hoc Requests will be separate from and above the payments
for the Services but shall be included as applicable, when calculating total
compensation paid to Ameriprise for purposes of the limitations described in
Section 6(d) hereof.
(c)    Calculation of Expenses. Ameriprise will have the sole responsibility,
and Ameriprise’s records will provide the sole basis for calculating expenses
(including, but not limited to, wholesaler reimbursements, conference fees and
the fees addressed in Section 6(a) and (b) of this Agreement) for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.
(d)    Limitations. The Issuer Entities and Ameriprise acknowledge that the
Issuer Entities and AEIS, an affiliate of Ameriprise, are parties to that
certain Cost Reimbursement Agreement, dated as of the date hereof (the “Cost
Reimbursement Agreement”), pursuant to which the


24

--------------------------------------------------------------------------------

 


parties have agreed to certain cost reimbursement services and cost
reimbursement compensation. The Issuer Entities and Ameriprise acknowledge and
agree that the total compensation paid to Ameriprise and AEIS by the Issuer
Entities in connection with the Offering pursuant hereto and the Cost
Reimbursement Agreement shall not exceed the limitations prescribed by FINRA,
including the 10% limitation prescribed by FINRA Rule 2310 on compensation of
selected dealers (the “FINRA 10% Limitation”), which is calculated with respect
to the gross proceeds from sales of Shares by Ameriprise in the Offering (except
for Shares sold pursuant to the DRIP). The Company and the Dealer Manager agree
to monitor the payment of all fees and expense reimbursements to assure that
FINRA limitations are not exceeded. The Dealer Manager agrees to use its
commercially reasonable efforts to limit underwriting compensation other than
the Selling Commissions, dealer manager fees and the Distribution and
Stockholder Servicing Fees described in the Prospectus to an amount that is
designed to prevent total underwriting compensation paid in connection with the
Offering, when measured at or following the completion of the Offering, from
reaching the FINRA 10% Limitation prior to the date that the FINRA 10%
Limitation has been reached with respect to all Class T Shares sold by
Ameriprise; provided, that, nothing in this Section 6(d) shall negate the
Company’s ability to cease paying Distribution and Stockholder Servicing Fees
with respect to each Class T Share sold by Ameriprise upon certain events, as
set forth in the fifth paragraph of Section 3(d) of this Agreement. Accordingly,
if at any time during the term of the Offering, the Company determines in good
faith that any payment to Ameriprise pursuant to this Agreement could result in
a violation of the applicable FINRA regulations, the Company or the Dealer
Manager shall promptly notify Ameriprise, and the Company, the Dealer Manager
and Ameriprise agree to cooperate with each other to implement such measures as
they determine are necessary to ensure continued compliance with applicable
FINRA regulations. For the avoidance of doubt, if the Company or the Dealer
Manager determines in good faith that any payment to Ameriprise pursuant to this
Agreement could result in a violation of the applicable FINRA regulations and
there is a dispute as to whether Ameriprise will return such payment to the
Company or the Dealer Manager in order to ensure continued compliance with
applicable FINRA regulations, then Ameriprise agrees that Ameriprise shall
return such payment or payments necessary to ensure continued compliance with
applicable FINRA regulations. However, nothing in this Agreement shall relieve
Ameriprise of its obligations to comply with FINRA Rule 2310.


7.    Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subject to the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company, to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:
(a)    Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the term of this Agreement, no
stop order shall have been issued or proceedings therefor initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission and state securities administrators shall have been
complied with and no stop order or similar order shall have been issued or
proceedings therefor initiated or threatened by any state securities authority
in any jurisdiction in which the Company intends to offer Shares.


25

--------------------------------------------------------------------------------

 


(b)    Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise (or to AEIS as agent of Ameriprise), as a
condition of Ameriprise’s obligations hereunder, those documents as described in
this Section 7 as of the date hereof and, as applicable, on or before the fifth
business day following the date that each post-effective amendment to the
Registration Statement is filed by the Company prior to the earlier of the
termination of the primary offering of up to $2,500,000,000 in shares of Common
Stock pursuant to the Registration Statement (the “Primary Offering”) or the
termination of this Agreement shall have been declared effective by the
Commission (each such date, a “Documented Closing Date”); provided that if a
Documented Closing Date has not occurred within ninety (90) days of the previous
Documented Closing Date, the 90th day following the previous Documented Closing
Date shall be deemed to be a Documented Closing Date through the termination of
the Primary Offering, and also provided, further, that the earlier to occur of
the date on which (i) the Company terminates the Primary Offering or (ii) this
Agreement is otherwise terminated by any party shall also be deemed to be a
Documented Closing Date, and the Company, the Advisor and the Dealer Manager
will deliver or cause to be delivered to Ameriprise (or to AEIS as agent of
Ameriprise), those documents as described in Section 7 on or before the tenth
business day following such date.
(c)     Stop Orders. On the Effective Date and during the Effective Term no
order suspending the sale of the Shares in any jurisdiction nor any stop order
issued by the Commission shall have been issued, and on the Effective Date and
during the Effective Term no proceedings relating to any such suspension or stop
orders shall have been instituted, or to the knowledge of the Company, shall be
contemplated.
(d)    Information Concerning the Advisor. On the date hereof and as of each
Documented Closing Date, Ameriprise and AEIS shall receive a letter dated as of
such date from the Advisor, confirming that: (1) the Advisory Agreement has been
duly and validly authorized, executed and delivered by the Advisor and
constitutes a valid agreement of the Advisor enforceable in accordance with its
terms; (2) the execution and delivery of the Advisory Agreement, the
consummation of the transactions therein contemplated and compliance with the
terms of the Advisory Agreement by the Advisor will not conflict with or
constitute a default under its agreement of limited partnership or any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Advisor is a party, or a violation of any law, order, rule or
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Advisor, or any of its property, except for such conflicts, defaults or
violations that would not reasonably be expected to have a Material Adverse
Effect; (3) no consent, approval, authorization or order of any court or other
governmental agency or body has been or is required for the performance of the
Advisory Agreement by the Advisor, or for the consummation of the transactions
contemplated thereby, other than those that have been already made or obtained;
and (4) the Advisor is a limited partnership duly formed, validly existing and
in good standing under the laws of the State of Texas and is duly qualified to
do business as a foreign limited partnership in each other jurisdiction in which
the nature of its business would make such qualification necessary and the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
(e)    Confirmation. As of the date hereof and at each Documented Closing Date,
as the case may be:
i.
the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;



26

--------------------------------------------------------------------------------

 


ii.
the Registration Statement (and any amendments or supplements thereto and any
documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

iii.
except as set forth in the Prospectus, there shall have been no material adverse
change in the business, properties, prospects or condition (financial or
otherwise) of the Company subsequent to the date of the latest balance sheets
provided in the Registration Statement and the Prospectus; and

iv.
since the date hereof, no event has occurred which should have been set forth in
an amendment or supplement to the Prospectus in order to cause such Prospectus
not to contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
which has not been so set forth.

Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.
If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 3(d), 6, 8, 9 and 10 of this
Agreement. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel. The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.
(f) Information on Share Classes.  The Issuer Entities shall
provide Ameriprise with an update at such time as the total Selling Commissions,
dealer manager fees and Distribution and Stockholder Servicing Fees for the sale
and servicing of the Shares for the sale to any single purchaser reach their
cap. The Issuer Entities shall make a report available to Ameriprise with such
information upon written request throughout the Offering.


27

--------------------------------------------------------------------------------

 


8.
Indemnification.

(a)    Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:
(i)    any untrue or alleged untrue statement of a material fact contained: (i)
in the Registration Statement (or any amendment thereto) or in the Prospectus
(as from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 8
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided however that no Issuer Entity shall be liable in any such case to
the extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to an Issuer Entity by Ameriprise
expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;
(ii)    the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company’s periodic reports
such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided however that no Issuer Entity
shall be liable in any such case to the extent any such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by Ameriprise expressly for use in the Registration Statement or
related preliminary prospectus or Prospectus or any amendment or supplement
thereof or in any of such applications or in any such sales as the case may be;
(iii)    any untrue statement of a material fact or alleged untrue statement of
a material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise or any omission or alleged omission to state therein a material fact
required to be stated or necessary in order to make the statements therein, in
light of the circumstances under which they were made and when read in
conjunction with the Prospectus delivered therewith not misleading;
(iv)    any communication regarding the valuation of the Shares provided by or
on behalf of the Company; and
(v)    the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.


28

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise or each person, if any, who controls Ameriprise within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 8(a) shall be permitted under this Agreement for, or arising
out of, an alleged violation of federal or state securities laws, unless one or
more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.
(b)    Indemnification by Ameriprise. Subject to the conditions set forth below,
Ameriprise agrees to indemnify, defend and hold harmless each Issuer Entity,
each of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
as the foregoing indemnity from an Issuer Entity contained in subsections (a)(i)
and (a)(ii) of this Section, as incurred, but only with respect to an untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact in the Registration Statement (as from time to
time amended or supplemented) or Prospectus, or any related preliminary
prospectus, or any application made in reliance upon or, in conformity with,
written information furnished by Ameriprise expressly for use in such
Registration Statement or Prospectus or any amendment or supplement thereto, or
in any related preliminary prospectus or in any of such applications.
(c)    Procedure for Making Claims. Each indemnified party shall give prompt
notice to each indemnifying party of any claim or action (including any
governmental investigation) commenced against it in respect of which indemnity
may be sought hereunder, but failure to so notify any indemnifying party shall
not relieve it from any liability that it may have hereunder, except to the
extent it has been materially prejudiced by such failure, and in any event shall
not relieve it from any liability which it may have otherwise than on account of
this indemnity agreement. The indemnifying party, jointly with any other
indemnifying parties receiving such notice, shall assume the defense of such
action with counsel chosen by it and reasonably satisfactory to the indemnified
parties defendant in such action, unless such indemnified parties reasonably
object to such assumption on the ground that there may be legal defenses
available to them which are different from or in addition to those available to
such indemnifying party. Any indemnified party shall have the right to employ a
separate counsel in any such action and to participate in the defense thereof
but the fees and expenses of such counsel shall be borne by such party unless
such party has objected in accordance with the preceding sentence, in which
event such commercially reasonable fees and expenses shall be borne by the
indemnifying parties. Except as set forth in the preceding sentence, if an
indemnifying party assumes the defense of such action, the indemnifying party
shall not be liable for any fees and expenses of separate counsel for the
indemnified parties incurred thereafter in connection with such action.
The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement. An indemnifying party
shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party. The Company agrees promptly to
notify Ameriprise of the commencement of any litigation or proceedings against


29

--------------------------------------------------------------------------------

 


the Company in connection with the issue and sale of the Shares or in connection
with the Registration Statement or Prospectus.
(d)    Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the
Selling Commissions, Distribution and Stockholder Servicing Fees and Cost
Reimbursement Compensation (as such term is defined in the Cost Reimbursement
Agreement) received by Ameriprise and/or AEIS with respect to such Shares sold.
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits referred to above but also the relative
fault of the Issuer Entities, on the one hand and Ameriprise on the other in
connection with the statements or omissions which resulted in such Losses (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Issuer Entities, on the
one hand and Ameriprise on the other shall be deemed to be in the same
proportion as (a) the sum of (i) the aggregate net compensation retained by the
Issuer Entities and their affiliates for the purchase of Shares sold by
Ameriprise and (ii) total proceeds from the Offering (net of the Selling
Commissions, Distribution and Stockholder Servicing Fees and Cost Reimbursement
Compensation paid to Ameriprise and/or AEIS but before deducting expenses)
received by the Company from the sale of Shares by Ameriprise bears to (b) the
Selling Commissions, Distribution and Stockholder Servicing Fees and Cost
Reimbursement Compensation retained by Ameriprise and/or AEIS. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by an Issuer Entity, on the one
hand or Ameriprise on the other. The Issuer Entities agree with Ameriprise that
it would not be just and equitable if contribution pursuant to this subsection
(d) were determined by pro rata allocation, or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subsection (d). The amount paid or payable by an indemnified party as a
result of the Losses referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), Ameriprise shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares subscribed for through Ameriprise were offered to the
subscribers exceeds the amount of any damages which Ameriprise has otherwise
been required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission. Further, in no event shall the amount of
Ameriprise’s contribution to the liability exceed the aggregate Selling
Commissions, Distribution and Stockholder Servicing Fees and Cost Reimbursement
Compensation and any other compensation retained by Ameriprise and/or AEIS from
the proceeds of the Offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act or Section 10(b) of
the Exchange Act, as amended) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section, any person that controls Ameriprise within the meaning of Section 15 of
the Securities Act shall have the same right to contribution as Ameriprise, and
each person who controls the Company within the meaning of Section 15 of the
Securities Act shall have the same right to contribution as the Company.    


30

--------------------------------------------------------------------------------

 


9.    Representations and Agreements to Survive. All representations and
warranties contained in this Agreement or in certificates and all agreements
contained in Sections 3(d), 6, 8, 9, 10 and 17 of this Agreement shall remain
operative and in full force and effect regardless of any investigation made by
any party, and shall survive the termination of this Agreement.
10.    Effective Date, Term and Termination of this Agreement.
(a)    This Agreement shall become effective as of the date it is executed by
all parties hereto. After this Agreement becomes effective, any party may
terminate it at any time for any reason by giving two days’ prior written notice
to the other parties. Ameriprise will suspend or terminate the offer and sale of
Shares as soon as practicable after being requested to do so by the Company or
the Dealer Manager at any time.
(b)    Additionally, Ameriprise shall have the right to terminate this Agreement
at any time during the Effective Term without liability of any party to any
other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of any Issuer Entity hereunder shall be found to
have been incorrect; or (ii) any Issuer Entity shall fail, refuse or be unable
to perform any condition of its obligations hereunder, or (iii) the Prospectus
shall have been amended or supplemented despite Ameriprise’s objection to such
amendment or supplement, or (iv) the United States shall have become involved in
a war or major hostilities or a material escalation of hostilities or acts of
terrorism involving the United States or other national or international
calamity or crisis (other than hostilities including Iraq and Afghanistan); or
(v) a banking moratorium shall have been declared by a state or federal
authority or person; or (vi) the Company shall have sustained a material or
substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage or other calamity or malicious act which, whether or not said loss
shall have been insured, will in Ameriprise’s good faith opinion make it
inadvisable to proceed with the offering and sale of the Shares; or (vii) there
shall have been, subsequent to the dates information is given in the
Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Ameriprise’s good faith judgment would make
it inadvisable to proceed with the offering and sale of the Shares, or which
would materially adversely affect the operations of the Company.
(c)    In the event this Agreement is terminated by any party pursuant to
Sections 10(a) or 10(b) hereof, the Company shall pay all expenses of the
Offering as required by Section 6 hereof and no party will have any additional
liability to any other party except for any liability which may exist under
Sections 3(d) and 8 hereof. Following the termination of the Offering, in no
event will the Company be liable to reimburse Ameriprise for expenses other than
as set forth in the previous sentence and Ameriprise’s actual and reasonable
out-of-pocket expenses incurred following the termination of the Offering,
including, without limitation, the cost of data transmissions and other related
client transmissions.
(d)    If Ameriprise elects to terminate this Agreement as provided in this
Section 10, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.
11.
Notices.

(a)    All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to an Issuer Entity shall be mailed,
or personally delivered, to Hines Global Income Trust, Inc., 2800 Post Oak
Boulevard, Suite 5000, Houston Texas, 77056-6118, Attention: Sherri W. Schugart,
President and Chief Executive Officer, with a copy to Ryan T. Sims, Chief
Financial Officer, and if sent to


31

--------------------------------------------------------------------------------

 


Ameriprise shall be mailed, or personally delivered, to 369 Ameriprise Financial
Center, Minneapolis, MN 55474, Attention: Frank McCarthy (Telephone:
612-678-4683 or Facsimile: 612-671-2261).
(b)    Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.
12.    Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon Ameriprise, the Issuer Entities, and the controlling persons,
trustees, directors and officers referred to in Section 8 hereof, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained. Notwithstanding the foregoing, this Agreement may not be assigned
without the consent of the parties hereto.
13.    Choice of Law and Arbitration.
(a)    Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.
(b)    Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.
14.    Counterparts. This Agreement may be signed by the parties hereto in two
or more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.
15.    Finders’ Fees. Ameriprise shall have no liability for any finders’ fees
owed in connection with the transactions contemplated by this Agreement.
16.    Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.
17.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:


32

--------------------------------------------------------------------------------

 


(a)    “Confidential Information” includes, but is not limited to, all
proprietary and confidential information of any party to this Agreement and its
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of the parties, all information
regarding its customers and the customers of its subsidiaries, affiliates, or
licensees; the accounts, account numbers, names, addresses, social security
numbers or any other personal identifier of such customers; and any information
derived therefrom. Confidential Information will not include information which
is (i) in or becomes part of the public domain, except when such information is
in the public domain due to disclosure by any party that violates the terms of
this Agreement, (ii) demonstrably known to any party to this Agreement prior to
June 1, 2014, (iii) independently developed by a party to this Agreement in the
ordinary course of business without reference to or reliance upon any
Confidential Information furnished by any party to this Agreement, or (iv)
rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.
(b)    Each party agrees that it may not use or disclose Confidential
Information for any purpose other than to carry out the purpose for which
Confidential Information was provided to it as set forth in this Agreement
and/or as may otherwise be required or compelled by applicable law, regulation
or court order, and agrees to cause its respective parent company, subsidiaries
and affiliates, and consultants or other entities, including its directors,
officers, employees and designated agents, representatives or any other party
retained for purposes specifically and solely related to the use or evaluation
of Confidential Information as provided for in this Section 17
(“Representatives”) to limit the use and disclosure of Confidential Information
to that purpose. If any party or any of its respective Representatives is
required or compelled by applicable law, regulation, court order, decree,
subpoena or other validly issued judicial or administrative process to disclose
Confidential Information, such party shall use commercially reasonable efforts
to notify the appropriate party of such requirement prior to making the
disclosure.
(c)    Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act, Regulation S-P and Massachusetts 201 C.M.R. Sections
17.00-17.04, as applicable ) and any other legal, regulatory or SRO
requirements. Each party further agrees to cause all of its respective
Representatives or any other party to whom it may provide access to or disclose
Confidential Information to implement appropriate measures designed to meet the
objectives set forth in this paragraph. Each party agrees that if there is a
breach or threatened breach of the provisions of this Section 17, the other
party may have no adequate remedy in money or damages and accordingly shall be
entitled to seek injunctive relief and any other appropriate equitable remedies
for any such breach without proof of actual injury. Each party further agrees
that it shall not oppose the granting of such relief and that it shall not seek,
and agrees to waive any requirement for, the posting of any bond in connection
therewith. Such remedies shall not be deemed to be the exclusive remedies for
any breaches of the provisions of this Section 17 by a party or its respective
representatives, and shall be in addition to all other remedies available at law
or in equity.
(d)    Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i)


33

--------------------------------------------------------------------------------

 


retain all or any portion of the Confidential Information, in accordance with
the confidentiality obligations specified in this Section 17, to the extent
required by applicable law or regulatory authority; and (ii) retain or use any
such Confidential Information in connection with investigating or defending
itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.
18.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter contained in this
Agreement, including any information related to the subject matter of this
Agreement exchanged between the parties prior to the Effective Date of this
Agreement, and supersedes all previous agreements, promises, proposals,
representations, understandings and negotiations, whether written or oral,
between the Parties respecting such subject matter, and in particular (but not
limited to) that Mutual Confidentiality Agreement dated June 1, 2014 between
Ameriprise and the Company.
19.    Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.
20.    Additional Offerings. The terms of this Agreement may be extended to
cover additional offerings of shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.
[signature page follows]




34

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.
        


HINES GLOBAL INCOME TRUST, INC.


By: ___________________________________
Name: __________________________________
Title: __________________________________




HINES SECURITIES, INC.


By: ___________________________________
Name: __________________________________
Title: __________________________________






HINES GLOBAL REIT II ADVISORS LP


By: ___________________________________
Name: __________________________________
Title: __________________________________




 




AMERIPRISE FINANCIAL SERVICES, INC.




By:    
Name: Frank A. McCarthy
Title: Senior Vice President and General Manager






Selected Dealer Agreement Signature Page



--------------------------------------------------------------------------------


 


Exhibit A


Definition of Fair Value: the price that would be received to sell an asset or
paid to transfer a liability in an orderly transaction between market
participants at a measurement date.


Methodology:


Step 1: Determination of Gross Asset /Investment Value:


Notwithstanding that generally accepted accounting principles of the Financial
Accounting Standards Board (“GAAP”) generally require the fair value of real
estate to reflect the price received to sell an asset in an orderly transaction
between market participants at the measurement date and not on an ongoing basis,
the Company will establish the fair value of individual real properties and real
estate-related assets with assistance of third-party appraisers or valuation
experts consistent with the methods and principles used to determine fair value
under GAAP, primarily as set forth in ASC 820, and international financial
reporting standards of the International Accounting Standards Board (as
applicable). Allocate to the Company the fair value of assets and liabilities
related to its investment interests in joint ventures and non-wholly-owned
subsidiaries based on the net fair value of such entities’ assets less
liabilities and the provisions of the joint venture/subsidiary agreements
relating to the allocation of economic interest between the parties in
accordance with GAAP.
 
Establish the fair value of any other tangible and/or intangible assets in
accordance with GAAP or other widely accepted methodologies. For this purpose,
cash, receivables, and certain prepaid expenses and other current assets which
have defined and quantifiable future value should be included to the extent
consistent with GAAP. Assets with future value may include but are not
necessarily limited to, prepaid expenses and taxes, acquisition deposits and
pre-paid rental income where not otherwise accounted for in the determination of
fair values of real estate and real estate-related assets. Intangible assets to
be excluded may include, but are not limited to, deferred financing costs and
all assets/liabilities required by ASC 805.


Where the Company holds material non-real estate related assets, liabilities or
investment interests, Ameriprise requires the valuation of such assets,
liabilities, or investment interests for the purpose of determining Per Share
NAV be developed or reviewed by the Company’s Independent Appraiser or
third-party accountants.


Step 2: Determination of Liabilities:


Current Liabilities – GAAP book value when it approximates fair value.
Long-term Debt – fair value (“marked to market”) of debt maturing in one year or
more.
Minority interests – based on allocation of fair value of assets less
liabilities of the joint venture based on the provisions of the joint venture
agreement.


Liabilities required by ASC 805 and liabilities already included in the
valuation of real estate or the fair value of other liabilities (e.g., tenant
incentives and accrued property taxes included in a discounted cash flow
valuation and accrued interest expense included in the fair value of a loan)
shall be excluded from the valuation.


As described in the Prospectus, the Advisor has agreed to advance all of the
Company’s organization and offering expenses on the Company’s behalf (other than
upfront Selling Commissions, dealer manager fees and Distribution and
Stockholder Servicing Fees) through December 31, 2019. The Company will
reimburse


 

--------------------------------------------------------------------------------

 


the Advisor for all such advanced expenses, as well as any organization and
offering expenses incurred in prior periods related to the Company’s initial
public offering, ratably over the 60 months following December 31, 2019, to the
extent reimbursements to the Advisor for cumulative organization and offering
expenses do not exceed an amount equal to 2.5% of gross offering proceeds from
the Company’s public offerings. In accordance with the Company’s valuation
policy and procedures, as described in the Prospectus, for purposes of
calculating the NAV, the organization and offering expenses paid by the Advisor
through December 31, 2019 will not be recognized as expenses or as a component
of equity and reflected in the NAV until the Company reimburses the Advisor for
these expenses.


The calculation of the NAV per share will not reflect any Distribution and
Stockholder Servicing Fees that may become payable after the date of the
calculation, which fees may not ultimately be paid in certain circumstances,
including if the Company was liquidated or if there was a listing of the Common
Stock. Any estimated liability for future potential Distribution and Stockholder
Servicing Fees, which will be accrued under GAAP at the time the corresponding
share is sold, will not be reflected in the calculation of the NAV per share.


Step 3: Determination of Per Share Amount:  


Divide the resulting value of the Company allocable to common shareholders by
the number of common shares outstanding (fully diluted). Note: In the above
example, disposition costs and fees and debt prepayment penalties or the impact
of restriction on assumption of debt are not deducted in estimating NAV.




 

--------------------------------------------------------------------------------










Exhibit B


ACCESS AND CONFIDENTIALITY AGREEMENT
This Access and Confidentiality Agreement (“Agreement”) is made on this ____ day
of _____________, 20__ by and among                  (“Valuation Firm”), having
a place of business at                    ; [                 (“Appraisal
Firm”), having a place of business at                        ] [Only include
“Appraisal Firm” in this Agreement to the extent there is a firm that is solely
providing appraisals and not otherwise assisting with the valuation]; Hines
Global Income Trust, Inc. (“REIT”) having a place of business at 2800 Post Oak
Boulevard, Suite 5000, Houston, Texas 77056 and Ameriprise Financial Services,
Inc. (“Recipient”) having a place of business at 707 Second Avenue South,
Minneapolis, Minnesota 55402.
Valuation Firm has been engaged (the “Engagement”) by REIT to provide certain
valuation services in connection with the REIT’s determination of an estimated
net asset value (“NAV”) and per share NAV. To assist in the Engagement,
Appraisal Firm has been engaged by REIT to provide appraisals for commercial
real estate properties of REIT. At REIT’s direction, Valuation Firm and
Appraisal Firm will make available to Recipient certain information that is
trade secret, proprietary, confidential and/or sensitive information of
Valuation Firm and Appraisal Firm and their respective subsidiaries and
affiliates comprised of or relating to work product prepared in connection with
the Engagement, including, but not limited to appraisals performed by Appraisal
Firm, analyses, reports, work papers, communications or other information (the
“Supporting Materials”). Specifically, Valuation Firm will make available to
Recipient the written valuation reports (including, for the avoidance of doubt,
all Supporting Materials) prepared pursuant to the Engagement, which valuation
reports will describe the scope of the Engagement, the reviews performed and any
limitations thereto, and include certain value determinations and summary
analyses of Valuation Firm which support its REIT valuations (the “Valuation
Reports”) (collectively, “Confidential Information”). To ensure the protection
of such Confidential Information and in consideration of the Recipient's intent
to complete a due-diligence investigation of REIT, the parties agree as follows:
1.None of the parties is required to disclose any particular information to any
other party and any disclosure is entirely voluntary and is not intended to, and
shall not, create or modify any contractual or other relationship or obligation
of any kind between the parties beyond the terms of this Agreement. Furthermore,
neither this Agreement, nor any transfer of Confidential Information under it,
shall be construed as creating, conveying, transferring, granting or conferring
upon the other, any rights, including, but not limited to intellectual property
rights, license or authority in or to the information exchanged.
2.The parties acknowledge and agree that the transfer of Confidential
Information hereunder shall not commit or bind any party to enter into any other
particular contract or any other business arrangement.
3.Recipient agrees to use the Confidential Information to review Valuation
Firm’s valuation of REIT securities. However, for the avoidance of doubt, the
final determination of NAV and per share NAV shall be the sole responsibility of
REIT. Recipient agrees to regard and preserve as confidential all Confidential
Information which may be obtained from REIT, Valuation Firm and Appraisal Firm
as a result of this Agreement. Recipient agrees that its own use and/or
distribution of Valuation Firm's or Appraisal Firm’s Confidential Information
shall be limited to its own employees on a “need to know” basis; provided,
however, that Recipient may disclose Confidential Information pursuant to this





--------------------------------------------------------------------------------







Agreement to its employees, including the employees of Recipient’s parent,
subsidiary and affiliated companies, and to consultants or other persons or
entities retained by Recipient for purposes specifically and solely related to
the use or evaluation of Confidential Information as provided for herein. Such
employees, including the employees of Recipient's parent, subsidiary and
affiliated companies, and consultants or other persons or entities retained,
shall treat the disclosure of the Confidential Information as confidential and
are subject to the applicable terms and restrictions in this Agreement, and
Recipient shall be responsible for any breach of this Agreement by any such
person. Except as provided for herein, Recipient agrees it shall not, without
first obtaining the written consent of REIT, Valuation Firm and Appraisal Firm
(as applicable), disclose or make available to any person, firm or enterprise,
reproduce or transmit, or use (directly or indirectly) for its own benefit or
the benefit of others any Confidential Information.
The aforementioned restriction shall not apply to communications by Recipient,
if (i) Recipient becomes legally compelled (by deposition, interrogatory,
request for information or documents, subpoena, civil investigative demand,
governmental agency action or similar legal or judicial process), or otherwise
is requested or required pursuant to law or regulation or the rules of any
securities exchange or self-regulatory organization, to disclose any
Confidential Information to a person or persons not otherwise permitted to
receive such information or (ii) Recipient discloses Confidential Information
upon the advice of legal counsel in connection with the defense of litigation or
in connection with a regulatory or criminal proceeding involving Recipient or
any of its members or employees. In such event, to the extent legally
permissible, before disclosing Confidential Information pursuant to this
paragraph, Recipient shall provide REIT, Valuation Firm and Appraisal Firm with
prompt written notice of such request or requirement and shall cooperate with
REIT, Valuation Firm and Appraisal Firm in seeking a protective order or other
appropriate remedy to avoid or minimize required disclosure. If such protective
order or other remedy is not obtained or reasonably obtainable, or promptly
obtained, or if REIT, Valuation Firm and Appraisal Firm waive compliance with
the provisions hereof, then Recipient may disclose only that portion of the
Confidential Information that Recipient is advised by legal counsel in writing
is legally required to be disclosed and shall exercise commercially reasonable
efforts to ensure that all information so disclosed will be accorded
confidential treatment. Recipient shall give REIT, Valuation Firm and Appraisal
Firm prior notice of the Confidential Information it believes it is required to
disclose.
In addition to and without limiting the foregoing, the parties agree to the
following additional confidentiality requirements with respect to the
Confidential Information:
a.
Recipient acknowledges and agrees that the Confidential Information was provided
to REIT solely for the use by REIT’s board of directors in connection with the
board’s determination of the estimated value of the common shares of the
respective REIT, that such board may have considered other factors in making its
determination of the REIT’s NAV or per share NAV, and that the Confidential
Information therefore may not be used by the Recipient to establish a cause of
action against Valuation Firm regarding its conclusion as to a reasonable range
of NAV and per share NAV or Appraisal Firm regarding its appraisals.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, nothing in this Section 3(a), or Section 3(b) below, shall prohibit
Recipient from asserting any claim or cause of action against any party other
than Valuation Firm, Appraisal Firm or any of their respective Affiliates using
or related to the Confidential Information, including, but not limited to, a
claim or cause of action asserting detrimental reliance on the Confidential
Information.






--------------------------------------------------------------------------------







For purposes of this Agreement, “Affiliate” means, with respect to any entity,
any other entity Controlling, Controlled by or under common Control with such
entity; and “Control” and its derivatives mean, with regard to any entity, the
legal, beneficial or equitable ownership, directly or indirectly, of fifty
percent (50%) or more of the capital stock (or other ownership interest, if not
a corporation) of such entity ordinarily having voting rights.
b.
Subject to Section 3(a) above, Recipient acknowledges and agrees that, in
connection with Valuation Firm's or Appraisal Firm’s provision of any
Confidential Information to Recipient, Recipient shall not acquire any rights
against the party that prepared the Confidential Information by virtue of
gaining access thereto pursuant to this Agreement, and shall be estopped from
asserting a cause of action of detrimental reliance on the Confidential
Information against Valuation Firm or Appraisal Firm.

c.
Recipient acknowledges and agrees that any third party that prepared
Confidential Information does not assume any duties or obligations to Recipient
as a result of Recipient obtaining access to or reviewing the Confidential
Information.

4.Each of REIT, Valuation Firm and Appraisal Firm agrees that for purposes of
this Agreement information shall not be considered Confidential Information to
the extent, but only to the extent, that such information: (i) is already known
to Recipient free of any duty of confidentiality owed to any other person at the
time it is obtained; (ii) is or becomes publicly known through no wrongful act
of Recipient; (iii) is rightfully received by Recipient from the REIT or a third
party without confidentiality or other restrictions and without breach of this
Agreement; or (iv) is independently developed by Recipient without the use of
Confidential Information. For purposes of this Agreement, no Confidential
Information shall be deemed “publicly known” or “known to Recipient” merely
because such Confidential Information is embraced by more general information.
5.In the event that Recipient is seeking a protective order or otherwise seeking
to avoid or minimize the disclosure of Confidential Information in cooperation
with REIT, Valuation Firm and/or Appraisal Firm pursuant to the second paragraph
of Section 3, the Recipient (i) shall be required to delay production of any
such Confidential Information and (ii) shall be required to provide such
cooperation, but only if REIT, Valuation Firm and/or Appraisal Firm, as
applicable based on which of such parties has not waived compliance with the
provisions of the second paragraph of Section 3, agree to bear all commercially
reasonable costs and expenses of such cooperation, including, but not limited
to, commercially reasonable expenses for the time expended by Recipient’s staff
relating to any such efforts and reimbursement of all commercially reasonable
attorney’s fees and expenses. Recipient is not required to take any action
related to these matters without reasonable assurances from REIT, Valuation Firm
and/or Appraisal Firm, as applicable, that such payment and reimbursement will
be provided.
Recipient agrees that if there is a breach or threatened breach of the
provisions of this Agreement, REIT, Valuation Firm and Appraisal Firm may have
no adequate remedy at law and accordingly shall be entitled to seek injunctive
relief and any other appropriate equitable remedies for any such breach without
proof of actual injury. Such remedies shall not be deemed to be the exclusive
remedies for any breaches of this Agreement by Recipient or its representatives,
and shall be in addition to all other remedies available at law or in equity.
Notwithstanding the foregoing, the Recipient has no affirmative obligation to
prevent the disclosure of Confidential





--------------------------------------------------------------------------------







Information by any person or entity to whom Recipient has disclosed Confidential
Information pursuant to i) the written consent of the REIT, Valuation Firm and
Appraisal Firm, or ii) the second paragraph of Section 3; further, Recipient
shall not be liable for the actions of any such person or entity in the event of
such disclosure of Confidential Information by such person or entity.
6.IN NO EVENT SHALL THE PARTIES BE LIABLE, ONE TO EACH OF THE OTHERS, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
7.None of the parties shall use any other party's name or marks, refer to or
identify the other party in any advertising or publicity releases or promotional
or marketing correspondence to others without such other party's prior written
approval. The Recipient shall not use Valuation Firm’s or Appraisal Firm’s name
or marks, nor refer to or identify Valuation Firm or Appraisal Firm in any
advertising or publicity releases or promotional or marketing correspondence to
others.
8.None of the parties may assign or otherwise transfer this Agreement, or any of
its rights or obligations hereunder, to any third party without the prior
written consent of the other parties and any attempt to do so shall be in
violation of this Paragraph 8 and shall be deemed null and void; provided,
however, that any party may assign this Agreement in whole or in part at any
time without the consent of the other parties to an Affiliate.
9.The parties acknowledge that the Confidential Information disclosed by REIT,
Valuation Firm or Appraisal Firm under this Agreement may be subject to export
controls under the laws of the United States. Each party shall comply with such
laws and agrees not to knowingly export, re-export or transfer Confidential
Information without first obtaining all required United States authorizations or
licenses.
10.Recipient is aware, and shall advise its representatives who receive any
Confidential Information or are informed of the matters that are the subject of
this Agreement, that applicable securities laws restrict persons with material,
non-public information concerning REIT (including for this purpose any Affiliate
of REIT) from purchasing or selling securities of any Affiliate of REIT, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities.
11.This Agreement may be executed in any number of counterparts, each of which
shall be an original, and which together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile. Any
facsimile signatures shall have the same legal effect as manual signatures.
12.This Agreement, which constitutes the entire agreement between the parties as
to the subject hereof, shall be construed and interpreted fairly, in accordance
with the plain meaning of its terms, and there shall be no presumption or
inference against the party drafting this Agreement in construing or
interpreting the provisions hereof. Recipient acknowledges and agrees that the
obligations owed to REIT by Recipient under this Agreement shall be in addition
to the obligations owed to REIT by Recipient under that certain Selected Dealer
Agreement, dated





--------------------------------------------------------------------------------







December 13, 2018, by and among Recipient, REIT, Hines Securities, Inc., and
Hines Global REIT II Advisors LP.
13.If any of the provisions of this Agreement are held invalid, illegal or
unenforceable, the remaining provisions shall be unimpaired.
14.The termination of any other agreement or business relationship between or
involving both parties shall not relieve any party of its obligations with
respect to Confidential Information disclosed pursuant to the terms hereof. This
Agreement shall be governed in all respects by the substantive laws of the State
of New York without regard to conflict of law principles and any cause of action
shall only be brought into a court of competent jurisdiction within the State of
New York.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date(s) written below:
[VALUATION FIRM]
 
AMERIPRISE FINANCIAL SERVICES, INC.
By:
 
By:
Name:
 
Name:
Title:
 
Title:
Date:
 
Date:



[APPRAISAL FIRM]
By:
Name:
Title:
Date:





HINES GLOBAL INCOME TRUST, INC.
By:
Name:
Title:
Date:












